              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :   Crim. No. 1:16-CR-050-01
                                      :
                                      :
                 v.                   :
                                      :
                                      :
EARL LAFAYETTE HALL, III              :   Judge Sylvia H. Rambo

                                ORDER

     For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant’s pretrial motion (Doc. 313) and oral motion

made during the October 7, 2019 hearing are DENIED.


                                           s/Sylvia Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge

Dated: November 12, 2019
